Title: To Benjamin Franklin from Jean-Claude Gorjy, 2 November 1777
From: Gorjy, Jean-Claude
To: Franklin, Benjamin


Monsieur
A Paris ce 2. 9bre. 1777.
Ce que l’on me dit de votre honnêteté m’encourage à m’adresser à vous, quoique je n’aie pas l’honneur d’en être connu, pour vous prier de vouloir bien m’indiquer les sources où je pourrais puiser pour m’instruire des moeurs des colonies anglaises dans le plus grand détail qu’il se pourrait, surtout des quakers et des peuples les plus sauvages qui habitent ces contrées, ces instructions m’étant nécessaires pour un travail que j’entreprens. Je vous prie de pardonner mon indiscrétion, et d’être persuadé que rien n’égallera ma reconnaissance. J’ai l’honneur d’être avec tout le respect dû a vos talens, Monsieur, Votre très humble et très obeissant serviteur
Gorjy
  Secrétaire de M. Le Comte de Maillebois

 
Notation: Gorjy, Paris 2 9b. 77
